Margaret M. Pego
Senior Vice President-Human Resources
and Chief Human Resources Officer   Human Resources
80 Park Plaza, T21, Newark, NJ 07102
tel: 973-430-7243 fax: 973-643-6063
email: Margaret.Pego@pseg.com

 
March 11, 2009
[c57480_ex10x1x1.jpg]

Ms. Caroline Dorsa
2966 Comfort Road
New Hope, PA 18938

Dear Caroline:

     We are pleased to offer you the position of Executive Vice President and
Chief Financial Officer of Public Service Enterprise Group Incorporated ("PSEG"
or "Enterprise"), effective April 9, 2009 ("DOE"). In this position, you will be
an Officer of Enterprise and an employee of PSEG Services Corporation (the
"Company"). You will be a member of the Executive Officer Group, and will report
directly to the Chief Executive Officer. While you are employed by the Company,
you will devote substantially all of your business time and efforts to the
performance of your duties and use your best efforts in such endeavors. Your
acceptance of this offer of employment constitutes your representation that your
execution and performance of the requirements of this position will not be in
violation of any other agreement to which you are a party.

     You will be paid a base salary of $570,000. Your first salary review will
be January 2010. However, in the event of a significant change in
responsibilities before December 2009, a salary review will be conducted upon
such change in responsibilities. Salary reviews will be conducted annually
thereafter.

     You will participate in the Senior Management Incentive Compensation Plan
("SMICP") of PSEG under the terms and conditions of that Plan. Your target
incentive award will be 60% of your base salary. You may, however, be eligible
to receive up to 90% of your base salary dependent upon business results. This
may be adjusted from time to time in accordance with established plan
procedures. There is no guarantee of payment under the SMICP, and any such
payment will be contingent upon your establishment and successful completion of
goals and objectives. Any SMICP award for the first calendar year of employment
will be prorated for your date of hire.

     Within 45 days following your DOE, PSEG Services Corporation will make a
cash payment to you in the amount of $200,000 (subject to withholdings according
to the IRS and Company policy). This amount must be repaid, and you agree to
repay it, if you leave the Company voluntarily or the Company terminates you for
Cause within three (3) years of the payment. Cause has the meaning set forth in
the Key Executive Severance Plan of PSEG. In addition, within 45 days of your
DOE, the Company will make a cash payment to you of $60,000 to compensate you
for the loss of compensation due to your acceptance of employment with PSEG. As
described below,

--------------------------------------------------------------------------------



2

you will be a participant in the Deferred Compensation Plan for Certain
Employees of PSEG. Under this Plan, you will have the option to defer all or a
portion of these amounts, provided you make an election to do so within 30 days
after your DOE.

     You will be a participant in the Long-Term Incentive Plan (LTIP) of
Enterprise. Long-term compensation opportunity is reviewed annually by the
Organization and Compensation Committee of the Board of Directors pursuant to
the terms of the LTIP. At the first Organization and Compensation Committee
meeting following the DOE, it will be recommended to the Organization and
Compensation Committee that you are provided with a LTIP award for 2009 designed
to provide you with a value of approximately $900,000, prorated to your DOE for
2009. Because of shares you will lose as a result of accepting this offer of
employment, it will also be recommended to the Organization and Compensation
Committee that you be provided with a grant of 8,800 shares of restricted PSEG
Common Stock effective with your DOE, which will vest on the fifth anniversary
of your DOE, assuming you remain employed with the Company. Dividends on the
shares will be paid to you in cash. In the years thereafter, the number and form
of LTIP grants recommended in any given year will appropriately reflect your
responsibilities and ability to contribute to the long-term success of
Enterprise. All grants under the LTIP for 2010 and future years will be subject
to the terms of the LTIP and the related grant award.

     You will be eligible to participate in the Limited Supplemental Benefit
Plan for Certain Employees of Public Service Enterprise Group Incorporated and
its Subsidiaries ("the Limited Plan"). Upon your retirement (at least age 55
with at least five years of service), the Limited Plan will provide a target
supplemental pension. In addition, the Company will grant you 15 years of
additional credited service after you have been employed for five years for the
purposes of calculating your pension. For example, if you complete 10 years of
service with the Company upon your retirement, the Plan will provide retirement
income equal to 55% of your final average earnings less the aggregate of a) your
actual pension provided by the Cash Balance Plan, b) your vested Merck pension
and c) your primary Social Security benefit payable at normal retirement age.
Your vested Merck pension means that portion of your pension payable from the
Merck qualified retirement plan trust. In addition, the Plan provides a
supplemental death benefit equal to 150% of annual salary if death occurs while
employed and before retirement.

     You will be eligible to participate in the PSEG Deferred Compensation Plan
For Certain Employees, which allows you to defer all or a portion of your base
pay and/or any incentive bonus you may receive in any given year. You are also
eligible for an executive annual physical examination arranged through the
PSEG's Medical Department. For the purpose of determining the duration of
full-pay short-term temporary disability benefits, as of your DOE, you will be
treated as if you had ten (10) additional years of service with PSEG. You are
eligible to receive twenty (20) days vacation upon your DOE. You are also
eligible for relocation reimbursement, in accordance with PSEG's relocation
plan, with up to three years to sell your existing residence.

--------------------------------------------------------------------------------



3

     In addition, the Company will provide you with car service to transport you
to and from your home and your place of work, which will principally be Newark,
New Jersey.

     You are eligible for those benefits available to associates of PSEG
Services Corporation with a similar date of hire generally, except as otherwise
provided in this letter. Please visit http://www.pseg.com/benefits and enter the
site as a prospective employee. Click the tab "Benefit Details" for information
on all PSEG employee benefit programs. You will also find answers to many
questions you may have.

     PSEG provides automatic enrollment in its 401(k) plan for newly hired
employees. Enrollment will take place in the first available pay period
following your DOE. If you do not enroll, you will be automatically enrolled at
the rate of 3% of your compensation. Your contributions and the Company match on
your contributions (beginning upon completion of six months of service) will be
placed in the appropriate aged based Target Retirement Fund investment option
within the Plan. You may change or cancel your contributions and investment
election at any time. More information will be provided in your new hire kit and
through our Benefits Center. If you have any questions, please call our Employee
Benefits Center at 1-800-571-0400 and speak with a representative.

     Your employment with PSEG is at-will and therefore you may be discharged
with or without cause and with or without notice at any time.

     In the event that your employment is terminated without "Cause" within two
years following a Change in Control, PSEG's Key Executive Severance Plan will
govern the severance to which you are entitled. It will be recommended to the
Board of Directors that you be designated be a Schedule B participant, which
provides a change-in-control benefit of three times salary plus bonus. Under
this Plan, in the event that your employment is terminated without "Cause"
absent a change-in-control, you will be paid a payment equaling one year of your
then base salary, plus target annual incentive. In addition, if SMICP payments
are made to other participants in any year that your employment is terminated
without Cause, you will be paid a prorated award to reflect actual results. In
addition, the Plan provides for continuation of medical and dental benefits
under the Company's retiree group health care plans, or if not available, under
COBRA for one year after termination of employment.

     During the course of your employment, you will have access to and become
familiar with "Confidential Information" as defined below. You agree that you
will not, directly or indirectly, disclose or use any Confidential/lnformation,
except as required in the course of your employment with the Company or its
affiliates and subsidiaries and consistent with their interests. All files,
records, documents, or recordings, electronic or otherwise, containing or
relating to Confidential Information, whether prepared by you or otherwise
coming into your possession, will remain the exclusive property of the Company
or its affiliates and subsidiaries.

     As used herein, the term "Confidential Information" means all trade
secrets, proprietary and confidential business information belonging to, used
by, or in the

--------------------------------------------------------------------------------



4

possession of the Company or its affiliates and subsidiaries, with respect to
their respective business strategies, plans and financial information, purchase
or sale of property, leasing, pricing sales programs or tactics, actual or past
sellers, purchasers, lessees, lessors or customers, those with whom the Company
or its affiliates and subsidiaries has begun negotiations for new business,
costs, employee compensation, marketing and development plans, inventions and
technology, whether such Confidential Information is oral, written or
electronically recorded or stored, except information in the public domain,
information known to you prior to your employment with the Company, and
information received by you from sources other than the Company, its affiliates
and subsidiaries, without obligation of confidentiality. This obligation
survives the termination of your employment with the Company, regardless of the
reason for that termination.

     You acknowledge and agree that in the event of a breach by you of any of
the confidentiality terms of this Agreement, PSEG will suffer irreparable harm
for which money damages are not an adequate remedy, and that, in the event of
such breach, PSEG will be entitled to obtain an order of a court of competent
jurisdiction for equitable relief from such breach, including, but not limited
to, temporary restraining orders and preliminary and/or permanent injunctions
against the breach of such agreements by you. Finally, you agree that you will
execute a Non-Compete and Non-Solicitation Agreement in the form annexed hereto,
as a condition of your employment in your new position.

     Notwithstanding any provision of this letter to the contrary, if you are a
"specified employee" as defined in Section 409A of the Internal Revenue Code of
1986, as amended ("Code Section 409A"), to the extent needed to satisfy the
requirements of Code Section 409A, you will not receive payments upon a
termination of your employment until the earlier of (i) the date which is six
months after your termination of employment for any reason other than death, or
(ii) the date of your death. The provisions of this paragraph only apply if, and
to the extent, required to comply with Code Section 409A.

     If you (or your representative) inform the Company that any provision of
this letter would cause you to incur any additional tax or interest under Code
Section 409A or any regulations or Treasury guidance promulgated thereunder, the
Company will consider in good faith reforming such provision, after consulting
with you and receiving your approval (which will not be unreasonably withheld);
provided that the Company agrees to maintain, to the maximum extent practicable,
the original intent and economic benefit to you of the applicable provision
without violating the provisions of Code Section 409A.

     Any and all disputes arising out of or relating to your employment, other
than an unemployment or workers' compensation claim, will, at the demand of
either you or PSEG, whether made before or after the institution of any legal
proceeding, be resolved through binding arbitration administered by the American
Arbitration Association ("AAA") in accordance with the Employment Dispute
Resolution Rules of the AAA and with the United States Arbitration Act. The
arbitration will be conducted in Newark, New Jersey before one arbitrator. If
the parties cannot agree on the arbitrator within 30 days after

--------------------------------------------------------------------------------



5

the demand for arbitration then either party may request the AAA to select an
arbitrator, which selection will be deemed acceptable to both parties. To the
maximum extent practicable, the arbitration proceeding will be concluded within
180 days of filing the demand for arbitration with the AAA. The parties will
share all costs and fees of the arbitration equally, unless otherwise awarded by
the arbitrator. Each party agrees to keep all such disputes and arbitration
proceedings strictly confidential except for disclosure of information required
by law. Each party further agrees to abide by and perform any award rendered by
the arbitrator, and that a judgment of a court of competent jurisdiction may be
entered on the award.

     Your employment is governed by the laws of New Jersey, without reference to
any conflict of law rules or regulations. If a court finds any provision of this
letter to be invalid, unenforceable or void, such provision will be severed from
this letter and will not affect the validity or enforceability of any other
provision as set forth herein. Moreover, this letter contains the entire
agreement of the parties relating to the subject matter hereof,' and supersedes
in its entirety any and all prior agreements, understandings or representations
relating to the subject matter discussed herein, other than the non-compete and
non-solicitation agreement attached. No modifications to this agreement will be
valid unless made in writing and signed by both parties.

     As part of PSEG's requirement for a work force that is free from the
influence of illegal chemical substances, this offer of employment is
conditional upon your successful completion of a medical examination which will
include definitive analysis of a freshly voided urine specimen for the presence
of commonly abused drugs, including marijuana. This offer is also conditional
upon a satisfactory background investigation and reference check.

     If the foregoing is in accordance with your understanding, please sign the
enclosed copy of this letter and return it to me.

Sincerely,

/s/ Margaret M. Pego

Margaret M. Pego
Senior Vice President - Human Resources
and Chief Human Resources Officer

Agreed to this   12   day of March 2009

/s/ Caroline Dorsa                      
Caroline Dorsa

Attachment: Non-Compete/Non-Solicitation Agreement

--------------------------------------------------------------------------------



NON-COMPETE/NON-SOLICITATJON AGREEMENT

     In consideration of employment with Public Service Enterprise Group
Incorporated, or any subsidiary, affiliate or successor-in-interest thereof (the
"Company"), I agree to the following:

1. Non-Compete       During my employment with the Company and for any period
after my employment that I am receiving severance from the Company, I agree not
to compete in any manner, either directly or indirectly, whether for
compensation or otherwise, with the Company, or to assist any other person or
entity, business or otherwise, to compete with the Company, without the
Company's written consent. Further, during my employment with the Company, I
agree not to engage in other conduct, employment or business enterprise that is
in conflict with, may present an actual conflict with, or may appear to be in
conflict with or to present a conflict with, the Company without the prior
written permission of the Company. Such permission shall be granted by the
Chairman and CEO of Public Service Enterprise Group incorporated.     2.
Non-Solicitation       During my employment with the Company and for a period of
2 years following my employment with the Company, I agree either on my own
behalf or on behalf of any other person or entity, business or otherwise,
directly or indirectly, not: (i) to hire, solicit, or encourage to leave the
employ of the Company any person who is then an employee of the Company; (ii) to
solicit, entice away or divert any person or entity who was or is then a
customer or supplier of the Company or any other person sharing a business
relationship with the Company; or (iii) to solicit, entice away or divert any
person or entity who was identified as a potential customer or supplier of the
Company at the time I was an employee of the Company and with respect to which I
participated, directly or actively, in providing, selling, attempting to sell,
or delivering services of the Company.     3.     

General

    a.

This Agreement shall be governed by and in accordance with the laws of the State
of New Jersey and is being executed in the State of New Jersey. The laws of New
Jersey (including the choice of law rule of New Jersey) shall govern the
validity and interpretation of this Agreement as well as the performance by me
and the Company of our respective duties and obligations. Any dispute or claim
relating to this Agreement shall be brought in a Court of competent jurisdiction
in New Jersey, and I hereby agree and consent to personal jurisdiction in New
Jersey.

    b.

This Agreement shall not in any way be construed as to change, alter or modify
the employment-at-will relationship between me and the Company.

    c.

If any provision or clause of this Agreement, or portion thereof, shall be held
by any Court or other tribunal of competent jurisdiction to be illegal, void or
unenforceable in such jurisdiction, the remainder of such provisions shall not

 

--------------------------------------------------------------------------------



   

thereby be affected and shall be given full effect, without regard to the
invalid portion. It is agreed that it is the intention of the parties to this
Agreement that if any court construes any provision or clause of this Agreement,
or any portion thereof, to be illegal, void or unenforceable because of the
duration of such provision or the area or matter covered thereby, such court
shall reduce the duration, area, or matter of such provision and, in its reduced
form, such provision shall then be enforceable and shall be enforced.

    d.

I agree that if subsequent to execution of this Agreement I am transferred to or
accept another position with any company affiliated with the Company, this
Agreement shall continue in effect and shall be deemed as having been
automatically assigned to such entity. Further, no change in assignment,
position, department, division, unit or location to which I am assigned shall in
any way affect the obligations under this Agreement. This Agreement shall not be
affected by any change in name of the Company, or any consolidation, merger,
acquisition or addition or deletion, and shall be automatically assigned to any
successor company of the Company, and continue in effect thereafter in
accordance with its terms.

    e.

This Agreement shall inure to the benefit of the Company's successors or assigns
and, as far as legally possible, shall be binding upon my heirs, legal
representations and assigns.

    f.

The provisions of Sections 2 and 3g of this Agreement shall survive termination
of my employment with the Company irrespective of the reasons therefore.

    g.

I understand that the Management Incentive Compensation Plan and the Long- Term
Incentive Plan grants each provide for the forfeiture of awards upon violation
of confidentiality, Non-compete and non-solicitation provisions in such plans or
grants, or upon certain restatements of financial statements. I understand that
such forfeitures are in addition to the provisions of this Non-
Compete/Non-Solicitation Agreement and the related Offer Letter.

    h.

I acknowledge that: (i) I have read and understand this agreement; (ii) I fully
understand the limitations which it imposes on me; (iii) I have had the
opportunity to review this Agreement with the counsel of my choice; and (iv) I
have signed and entered into this Agreement voluntarily and of my own free will.

 

Acknowledged, accepted and agreed this   12   day of March, 2009.

Signature of Employee:   /s/ Caroline Dorsa   Caroline Dorsa


--------------------------------------------------------------------------------



Margaret M. Pego
Senior Vice President-Human Resources
and Chief Human Resources Officer   Human Resources
80 Park Plaza, T21, Newark, NJ 07102
tel: 973-430-7243 fax: 973-643-6063
email: Margaret.Pego@pseg.com

 
April 24, 2009
[c57480_ex10x1x1.jpg]



Ms. Caroline Dorsa
2966 Comfort Road
New Hope, PA 18938

Dear Caroline:

     Reference is made to the agreement dated March 11, 2009 (the "Agreement")
between you and Public Service Enterprise Group Incorporated ("PSEG") regarding
your appointment as an Officer of PSEG and your employment by PSEG Services
Corporation (the "Company"), a wholly-owned subsidiary of PSEG. One of the
provisions of the Agreement was the Company’s promise to make a cash payment to
you of $60,000 in order to offset the loss of certain compensation resulting
from your resignation from the PSEG Board of Directors in order to accept
employment with the Company.

     As we have discussed and agreed, since the loss of compensation resulting
from your resignation turns out to be only a proportionate share (approximately
6%) of the amount in question, this cash payment will be reduced to the
appropriate proportional sum to accurately reflect the intention of the parties
with respect to this provision of the Agreement. The Company will provide you
with a detailed statement of how the payment amount was calculated at the time
it is made.

     In all other respects, the terms and conditions of the Agreement shall
remain in full force and effect.

     If the foregoing is in accordance with your understanding of this matter,
please sign the enclosed copy of this letter and return it to me.

Sincerely,

/s/ Margaret M. Pego

Margaret M. Pego
Senior Vice President - Human Resources
and Chief Human Resources Officer

Agreed to this   27   day of April, 2009

/s/ Caroline Dorsa                        
Caroline Dorsa

--------------------------------------------------------------------------------